                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Holly Ann Priest
                                                                                                                              Nevada Bar No. 13226
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    priesth@ballardspahr.com
                                                                                                                         7    Attorneys for Defendants PHH Mortgage Corporation,
                                                                                                                              Citibank, N.A. as Trustee for the Registered Holders of
                                                                                                                         8    PHHMC Mortgage Pass-Through Certificates 2007-6 and
                                                                                                                              Mortgage Electronic Registration Systems
                                                                                                                         9

                                                                                                                         10                            UNITED STATES DISTRICT COURT

                                                                                                                         11                                  DISTRICT OF NEVADA
                                                                                                                         12   PHILIPPE LAURENT,
                                                                                                                                                                         CASE NO. 2:15-CV-02495-rfb-GWF
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                    Plaintiff,
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13
BALLARD SPAHR LLP




                                                                                                                         14   v.

                                                                                                                         15   ARTHUR V. BUSH et. al.
                                                                                                                                                                         STIPULATION AND ORDER TO
                                                                                                                         16         Defendants.                          EXTEND DISPOSITIVE MOTION
                                                                                                                                                                         DEADLINE (First Request)
                                                                                                                         17
                                                                                                                              CITIBANK, N.A., AS TRUSTEE FOR
                                                                                                                         18   THE REGISTERED HOLDERS OF THE
                                                                                                                              PHHMC MORTGAGE PASS-THROUGH
                                                                                                                         19   CERTIFICATE SERIES 2007-6; PHH
                                                                                                                              MORTGAGE CORPORATION;
                                                                                                                         20   MORTGAGE ELECTRONIC
                                                                                                                              REGISTRATION SYSTEMS, INC.
                                                                                                                         21
                                                                                                                                                 Counterclaimant
                                                                                                                         22   v.

                                                                                                                         23   PHILIPPE LAURENT,

                                                                                                                         24                      Counterdefendant

                                                                                                                         25         Pursuant to Fed. R. Civ. P. 16(b)(4), LR IA 6-1 and LR 26-4, Plaintiff

                                                                                                                         26   Philippe Laurent and Defendants PHH Mortgage Corporation, Citibank, N.A. as

                                                                                                                         27   Trustee for the Registered Holders of PHHMC Mortgage Pass-Through Certificates

                                                                                                                         28   2007-6 and Mortgage Electronic Registration Systems (“Defendants”), stipulate and
                                                                                                                         1    agree to extend the dispositive motion deadline to January 18, 2019. This is the
                                                                                                                         2    Parties first request for an extension of the subject deadlines. This brief extension
                                                                                                                         3    accommodate the schedule of the parties due to the upcoming holidays. The Parties
                                                                                                                         4    make this request in good faith and not for the purposes of delay.
                                                                                                                         5    Dated: December 19, 2018.                   Dated: December 19, 2018.
                                                                                                                         6    HONG & HONG, APLC                           BALLARD SPAHR LLP
                                                                                                                         7

                                                                                                                         8    By:/s/ Joseph Y. Hong                       By:/s/ Holly Ann Priest
                                                                                                                                 Joseph Y. Hong                             Joel E. Tasca
                                                                                                                         9       Nevada Bar No. 005995                      Holly Ann Priest
                                                                                                                                 1980 Festival Plaza Drive, Suite 650       1980 Festival Plaza Drive, Suite 900
                                                                                                                         10      Las Vegas, Nevada 89135                    Las Vegas, Nevada 89135
                                                                                                                                 Attorney for Plaintiff
                                                                                                                         11                                               Attorneys for Defendants PHH Mortgage
                                                                                                                                                                          Corporation, Citibank, N.A. as Trustee
                                                                                                                         12                                               for the Registered Holders of PHHMC
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                                                          Mortgage Pass-Through Certificates
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13                                               2007-6 and Mortgage Electronic
BALLARD SPAHR LLP




                                                                                                                                                                          Registration Systems
                                                                                                                         14

                                                                                                                         15   IT IS SO ORDERED.
                                                                                                                         16              7th day of _____________,
                                                                                                                              DATED this ____       January, 2019. 2018.
                                                                                                                                                                       ________________________________
                                                                                                                         17                                            RICHARD F. BOULWARE, II
                                                                                                                                                                      __________________________________
                                                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                         18                                           UNITED STATES DISTRICT JUDGE
                                                                                                                         19                                            DATED this
                                                                                                                              Submitted by:
                                                                                                                         20   BALLARD SPAHR LLP
                                                                                                                         21   By:/s/ Holly Ann Priest______________________
                                                                                                                                Joel E. Tasca
                                                                                                                         22     Holly Ann Priest
                                                                                                                                1980 Festival Plaza Drive, Suite 900
                                                                                                                         23     Las Vegas, Nevada 89135
                                                                                                                         24   Attorneys for Defendants PHH
                                                                                                                              Mortgage Corporation, Citibank, N.A.
                                                                                                                         25   as Trustee for the Registered Holders
                                                                                                                              of PHHMC Mortgage Pass-Through
                                                                                                                         26   Certificates 2007-6 and Mortgage
                                                                                                                              Electronic Registration Systems
                                                                                                                         27

                                                                                                                         28
